 1   JaVonne M. Phillips, Esq. SBN 187474
     Jennifer C. Wong, Esq. SBN 246725
 2   McCarthy & Holthus, LLP
 3   2763 Camino Del Rio South, Suite 100
     San Diego, CA 92108
 4   Phone (877) 369-6122
     Fax (619) 685-4811
 5
     jwong@mccarthyholthus.com
 6
     Attorneys for
 7   Deutsche Bank National Trust Company, as Indenture Trustee for the Impac CMB Trust Series
 8   2007-A, its assignees and/or successors, by and through its servicing agent Select Portfolio
     Servicing, Inc.
 9
10
                              UNITED STATES BANKRUPTCY COURT
11
                              NORTHERN DISTRICT OF CALIFORNIA
12
                                        SAN JOSE DIVISION
13
14   In re                                         )   Case No. 20-50469 SLJ
                                                   )
15                                                 )   Chapter 11
16   Mordechai Koka,                               )
     aka Moti Koka,                                )
17   dba Green Bay Builders, Inc.,                 )   NON-OPPOSITION TO MOTION FOR
                                                   )   ORDER AUTHORIZING
18
                  Debtor.                          )   SALE OF REAL PROPERTY ON 1702
19                                                 )   PARU STREET, ALAMEDA, CA [Dkt 177]
                                                   )
20                                                 )
21                                                 )
                                                   )   Date: 8/3/2021
22                                                 )   Time: 2:00 PM
                                                   )   Court: Telephone or Video Only
23
                                                   )
24                                                 )
                                                   )
25                                                 )   Judge: Stephen L. Johnson
26                                                 )
                                                   )
27                                                 )
                                                   )
28
29


                                             1                                           File No. CA-20-161454
                                                              Response to Motion to Sell, Case No. 20-50469 SLJ
     Case: 20-50469     Doc# 182     Filed: 06/30/21     Entered: 06/30/21 18:02:13             Page 1 of 2
 1          Deutsche Bank National Trust Company, as Indenture Trustee for the Impac CMB Trust
 2   Series 2007-A, its assignees and/or successors, by and through its servicing agent Select
 3   Portfolio Servicing, Inc. (“SPS”) hereby submits the following Non-Opposition to the Motion for
 4   Order Authorizing Sale of Real Property on 1702 Paru Street, Alameda, CA [Dkt 177]
 5   (“Motion”) filed by Mordechai Koka (“Debtor”).
 6          SPS is entitled to receive payments per the terms of a Promissory Note dated 11/21/2003
 7   in the original principal amount of $672,000.00 which is secured by a First Deed of Trust for the
 8   real property commonly known as 1702 Paru Street, Alameda, CA 94501 (“Property”).
 9          Pursuant to 11 U.S.C. § 363(f), a Secured Creditor is entitled to the full payment of their
10   claim. SPS has no opposition to Debtor's Motion so long as the lien of SPS is paid off in full
11   satisfaction of the debt. The total payoff as of 06/23/2021 is approximately $801,855.24.
12
13          Based upon the foregoing, SPS respectfully requests any Order granting Debtor's Motion
14   include the below language:
15          The loan secured by a first lien on real property located at 1702 Paru Street,
16          Alameda, CA 94501 will be paid in full as of the date of the closing of the sale,
17          and the sale will be conducted through an escrow and based on a non-expired
18          contractual payoff statement received directly from Select Portfolio Servicing,
19          Inc., servicing agent for, Deutsche Bank National Trust Company, as Indenture
20          Trustee for the Impac CMB Trust Series 2007-A.
21
                                                              Respectfully submitted,
22          Dated: 6/30/2021                                  McCarthy & Holthus, LLP
23
24                                                      By:   /s/ Jennifer C. Wong
                                                              Jennifer C. Wong, Esq.
25
                                                              Attorneys for Deutsche Bank National
26                                                            Trust Company, as Indenture Trustee
                                                              for the Impac CMB Trust Series 2007-
27                                                            A, its assignees and/or successors, by
28                                                            and through its servicing agent Select
                                                              Portfolio Servicing, Inc.
29


                                              2                                           File No. CA-20-161454
                                                               Response to Motion to Sell, Case No. 20-50469 SLJ
     Case: 20-50469     Doc# 182      Filed: 06/30/21    Entered: 06/30/21 18:02:13              Page 2 of 2
